                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                              NORTHERN DISTRICT OF CALIFORNIA

                                   4                                         SAN JOSE DIVISION

                                   5

                                   6       JOSE MARTINEZ LOPEZ, ET AL.,                     Case No. 17-cv-01003-BLF
                                   7                     Plaintiffs,
                                                                                            ORDER GRANTING MOTION TO
                                   8              v.                                        COMPEL ARBITRATION;
                                                                                            TERMINATING AS MOOT MOTION
                                   9       RANDSTAD US, L.P., et al.,                       TO STRIKE; DISMISSING CASE
                                                                                            WITHOUT PREJUDICE
                                  10                     Defendants.
                                                                                            [Re: ECF 37, 38]
                                  11

                                  12
Northern District of California
 United States District Court




                                                Plaintiffs Jose Martinez Lopez, Fernando Lara, and Elisabeth Lopez (collectively,
                                  13
                                       “Plaintiffs”) bring claims on behalf of themselves and a putative class of others similarly situated
                                  14
                                       against their employer, Defendant Randstad US, L.P. (“Defendant”) for violations of various
                                  15
                                       California wage-and-hour laws. Before the Court is Defendant’s renoticed motions to compel
                                  16
                                       arbitration and to strike Plaintiffs’ amendment to the complaint. See ECF 37, 38. The Court heard
                                  17
                                       oral argument on the motions on October 25, 2018. For the reasons stated herein, Defendant’s
                                  18
                                       Motion to Compel Arbitration is GRANTED. Defendant’s Motion to Strike is TERMINATED
                                  19
                                       AS MOOT. The action is DISMISSED without prejudice.
                                  20
                                           I.   BACKGROUND
                                  21
                                                The relevant background in this case begins in state court with Mr. Freddy J. Robledo, the
                                  22
                                       former lead plaintiff in this action, and a former employee of Defendant. Mr. Robledo filed an
                                  23
                                       action against Defendant in the Superior Court of California, County of Monterey for wage-and-
                                  24
                                       hour violations under California’s Private Attorney General Act (“PAGA”) on January 7, 2015.
                                  25
                                       See Pl. Req. for Judicial Notice (“RJN”), Ex. B at 2–3 (“St. App. Order”), ECF 22-1.1 Defendant
                                  26
                                  27   1
                                        A court may take judicial notice of documents filed in judicial or administrative proceedings, see
                                  28   United States ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th
                                       Cir. 1992), and documents that are in the public record. See Mack v. S. Bay Beer Distribs., 798
                                   1   moved to compel arbitration of Mr. Robledo’s claims based on an arbitration agreement between

                                   2   Mr. Robledo and Defendant. The state court denied the motion because the arbitration provision

                                   3   included a class action waiver, and the California Supreme Court has held that arbitration

                                   4   agreements compelling the waiver of representative claims under PAGA cannot be waived. Pl’s

                                   5   RJN, Ex. A (“St. Tr. Order”), ECF 22-1 (citing Iskanian v. CLS Transp. L.A., LLC, 59 Cal. 4th 348

                                   6   (2014)); see also St. App. Order at 3–4. The appellate court affirmed, holding that the arbitration

                                   7   agreement was unenforceable as against public policy. See St. App. Order at 5.

                                   8          Like Mr. Robledo, Plaintiffs are former employees of Defendant. See First Am. Class

                                   9   Action Compl. ¶¶ 19–21 (“FAC”), ECF 1. Each Plaintiff executed an arbitration agreement with

                                  10   Defendant containing the same language, in relevant part, as Mr. Robledo’s agreement. See Leal

                                  11   Decl. ISO Mot. to Compel, Exs. A, B (Lopez and Lopez), ECF 19-3; Tell Decl. ISO Mot. to

                                  12   Compel, Exs. B–C (Lara agreement in Spanish with English certified translation), ECF 19-5.
Northern District of California
 United States District Court




                                  13   Compare Hong Decl. ISO Mot. to Compel, Ex. A (Robledo), ECF 19-2.

                                  14          The agreements cover legal claims that “relate to [the signatory’s] recruitment, hire,

                                  15   employment . . . including, but not limited to, those concerning wages or compensation.” See,

                                  16   e.g., Leal Decl., Ex. A. Moreover, as was at issue in Mr. Robledo’s state court action, the

                                  17   agreements contain a class action waiver, which states that the signatory “may not bring a [claim

                                  18   or covered claim] on behalf of other individuals, and any arbitrator hearing [his or her] claim may

                                  19   not combine more than one individual’s claim or claims into a single case, or arbitrate any form of

                                  20   a class, collective, or representative proceeding.” Id. Finally, and most importantly to the present

                                  21   motion and Plaintiff’s opposition thereto, the agreements include the following “poison pill”

                                  22   language: “I agree that this entire agreement is void if it is determined that I cannot waive the

                                  23   right to participate in or receive money from any class, collective, or representative proceeding.”

                                  24          On February 29, 2016, Mr. Robledo filed the present action in state court. See Class

                                  25   Action Compl., ECF 1. On January 24, 2017, he amended his complaint to add Plaintiffs as

                                  26   named plaintiffs. See FAC. The FAC alleges five California state-law causes of action: (1) failure

                                  27

                                  28   F.2d 1279, 1282 (9th Cir. 1986). As such Plaintiffs’ Request for Judicial Notice is GRANTED as
                                       to the state court orders. All other requests for Judicial Notice are DENIED. See ECF 19-1, 24-1.
                                                                                          2
                                   1   to pay reporting-time pay; (2) failure and refusal to pay agreed wages; (3) failure to pay wages

                                   2   timely; (4) failure to pay all wages upon termination; and (5) unfair business practices. FAC at ¶¶

                                   3   40–76. On February 27, 2017, Defendant removed the case to this Court. ECF 1. On March 2,

                                   4   2017, at Plaintiffs’ request, Magistrate Judge Howard R. Lloyd dismissed Mr. Robledo from the

                                   5   case. ECF 9. On June 21, 2017, Defendant filed the instant motion to compel arbitration, and on

                                   6   September 26, 2017, it filed the instant motion to strike. See ECF 19, 31. Because the motion to

                                   7   compel contains arguments related to the then-undecided Supreme Court case in Epic Systems

                                   8   Corp. v. Lewis, Nos. 16-285, 16-300, 16-307 (2017), this Court stayed the proceedings pending

                                   9   the Supreme Court’s decision in that case. See ECF 34. On May 21, 2018, the United States

                                  10   Supreme Court issued its decision, and Defendant renoticed its motions for hearing on October 25,

                                  11   2018.

                                  12    II.    LEGAL STANDARD
Northern District of California
 United States District Court




                                  13           The Federal Arbitration Act (“FAA”) applies to arbitration agreements affecting interstate

                                  14   commerce. 9 U.S.C. §§ 1 et seq. When it applies, the FAA preempts state laws that conflict with

                                  15   its provisions or obstruct its objective to enforce valid arbitration agreements. See AT&T Mobility

                                  16   LLC v. Concepcion, 563 U.S. 333, 339, 341–43 (2011).

                                  17           The FAA reflects a strong policy in favor of arbitration. Id. at 339; Ericksen, Arbuthnot,

                                  18   McCarthy, Kearney & Walsh, Inc. v. 100 Oak Street, 35 Cal. 3d 312, 322 (1983). Under the FAA,

                                  19   contractual arbitration agreements must be enforced “save upon such grounds as exist at law or in

                                  20   equity for the revocation of any contract.” Newton v. Am. Debt Servs., Inc., 549 Fed. Appx. 692,

                                  21   693 (9th Cir. 2013) (quoting 9 U.S.C. § 2). “In line with these principles, courts must place

                                  22   arbitration agreements on an equal footing with other contracts, and enforce them according to

                                  23   their terms.” Concepcion, 563 U.S. at 339 (internal citations omitted); Weeks v. Crow, 113 Cal.

                                  24   App. 3d 350, 353 (1980) (“The court should attempt to give effect to the parties’ intentions, in

                                  25   light of the usual and ordinary meaning of the contractual language and the circumstances under

                                  26   which the agreement was made.” (citation omitted)). “[W]here a contract contains an arbitration

                                  27   clause,” moreover, “courts apply a presumption in favor of arbitrability . . . and the party resisting

                                  28   arbitration bears the burden of establishing that the arbitration agreement is inapplicable.” Wynn
                                                                                         3
                                   1   Resorts v. Atl.-Pac. Capital, Inc., 497 Fed. App’x. 740, 742 (9th Cir. 2012).

                                   2          A district court faced with a petition to enforce an arbitration clause engages in a limited

                                   3   two-part inquiry: first, it determines whether the arbitration agreement is valid, and second, it

                                   4   determines whether the agreement encompasses the claims at issue. Ashbey v. Archstone Prop.

                                   5   Mgmt., Inc., 785 F.3d 1320, 1323 (9th Cir. 2015). A district court does not consider challenges to

                                   6   the contract as a whole, but rather only specific challenges to the validity of the arbitration clause

                                   7   itself. See Rent-A-Center, W., Inc. v. Jackson, 561 U.S. 63, 70 (2010) (noting the “two types of

                                   8   validity challenges” but holding that only challenges to the validity of the agreement to arbitrate

                                   9   are “relevant to a court’s determination whether the arbitration agreement at issue is enforceable”).

                                  10   III.   DISCUSSION
                                  11          Plaintiffs’ opposition challenges the validity of the arbitration agreement and its

                                  12   application to the claims at issue here on only two fronts. First, Plaintiffs spend the bulk of their
Northern District of California
 United States District Court




                                  13   brief arguing that the class action waiver provision in the agreement is invalid under the Ninth

                                  14   Circuit’s decision in Morris v. Ernst & Young, LLP, 834 F.3d 975 (9th Cir. 2016). See Opp. at 4–

                                  15   7, ECF 22. At oral argument, Plaintiffs conceded that the Supreme Court’s decision in Epic

                                  16   Systems, which overturned the Ninth Circuit Morris decision, forecloses this argument. See also

                                  17   Epic Sys. Corp. v. Lewis, 136 S. Ct. 1612, 1632 (2018) (upholding validity of class action waivers

                                  18   in arbitration agreements).

                                  19          Second, Plaintiffs argue that the arbitration agreements are unenforceable on their “own

                                  20   terms.” Opp. at 3. According to Plaintiff, the state court decision holding Mr. Robledo’s

                                  21   arbitration agreement unenforceable triggered the “poison pill” provision of Plaintiffs’

                                  22   agreements. Because the state court held that the arbitration agreement was unenforceable as to

                                  23   Mr. Robledo’s representative claims under PAGA, this decision satisfies the provision in

                                  24   Plaintiffs’ identical agreement that states that each agreement “is void if it is determined that [the

                                  25   signatory] cannot waive the right to participate in or receive money from any class, collective, or

                                  26   representative proceeding.” See id.

                                  27          This argument is without merit. The state court found Mr. Robledo’s agreement

                                  28   unenforceable as to his PAGA claims. Mr. Robledo is no longer a party to this case, and Plaintiffs
                                                                                          4
                                   1   do not bring any PAGA claims. That Mr. Robledo’s agreement is invalid as to his PAGA claims

                                   2   does not dictate that Plaintiffs’ independently executed agreements are void here as to non-PAGA

                                   3   claims. Though Plaintiffs’ agreements have the same class action waiver language that caused the

                                   4   state court to invalidate Mr. Robledo’s agreement, this does not mean that the state court made any

                                   5   determination as to these Plaintiffs and these agreements. Indeed, had these Plaintiffs brought a

                                   6   PAGA claim in this Court, this Court would have had to independently determine the validity of

                                   7   the agreements because these Plaintiffs were not parties in the state court action. See 46 Am. Jur.

                                   8   2d Judgments § 443 (collateral estoppel and res judicata govern only “the same parties or their

                                   9   privies”). The state court decision interpreting the language would not somehow bind this Court

                                  10   in interpreting the same language in an independent (albeit identical) provision. But Plaintiffs did

                                  11   not even bring a PAGA claim here. Plaintiffs would have this Court speculate about the types of

                                  12   claims that might have triggered the poison pill language in the agreements, but that would be
Northern District of California
 United States District Court




                                  13   little more than an improper parlor game, which the Court declines to engage in where, as here, all

                                  14   of the asserted claims are clearly covered by the arbitration agreement and not themselves void.

                                  15          Thus, the Court finds that the state court’s decision that Mr. Robledo’s agreement did not

                                  16   bind him to arbitration of his PAGA claims does not somehow void Plaintiffs’ agreements here,

                                  17   where no PAGA claim has been asserted. Because Plaintiffs do not challenge the validity and

                                  18   enforceability of these agreements on any other grounds, the Court GRANTS Defendant’s motion

                                  19   to compel arbitration.

                                  20   IV.    ORDER
                                  21          For the foregoing reasons, Defendant’s Motion to Compel Arbitration is GRANTED.

                                  22   Defendant’s Motion to Strike is TERMINATED AS MOOT. There being no remaining claims

                                  23   outside of arbitration, the entire action is DISMISSED WITHOUT PREJUDICE to filing a later

                                  24   action to confirm or vacate the arbitration award.

                                  25          IT IS SO ORDERED.

                                  26   Dated: November 20, 2018

                                  27                                                   ______________________________________
                                                                                       BETH LABSON FREEMAN
                                  28                                                   United States District Judge
                                                                                        5
